[exhibit101basicfirstamen001.jpg]
Exhibit 10.1 EXECUTED VERSION FIRST AMENDMENT TO TEMPORARY LIMITED WAIVER AND
CONSENT This FIRST AMENDMENT TO TEMPORARY LIMITED WAIVER AND CONSENT (this
“Agreement”), is entered into as of September 28, 2016, by and among Basic
Energy Services, Inc., as Borrower (the “Borrower”), the guarantors party hereto
(together with Borrower, the “Loan Parties”), the financial institutions party
hereto as Lenders under the Credit Agreement (as hereinafter defined), and U.S.
Bank National Association, as Administrative Agent for the Lenders (in such
capacity, “Agent” and collectively with the Lenders, the “Lender Parties”).
RECITALS A. Borrower, the other Loan Parties, Agent and the other Lender Parties
are parties to that certain Temporary Limited Waiver and Consent, dated as of
September 13, 2016 (as amended, the “Temporary Limited Wavier”), pursuant to
which, among other things, the Lender Parties agreed, upon the terms and subject
to the conditions set forth in the Temporary Limited Waiver, to temporarily
waive the Specified Events of Default (as defined in the Temporary Limited
Waiver) during the Temporary Limited Waiver Period (as defined in the Temporary
Limited Waiver). B. Borrower, the other Loan Parties, Agent and the Lenders
(including the Lenders party hereto) are parties to that certain Credit
Agreement, dated as of February 17, 2016 (as has been amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which, among other things, the Lenders agreed, upon the terms and
subject to the conditions set forth in the Credit Agreement, to make certain
loans to Borrower. C. Borrower has requested that the Lender Parties, which
constitute the Required Lenders, amend the Temporary Limited Waiver to extend
the Temporary Limited Waiver Period. D. In accordance with Section 19 of the
Temporary Limited Waiver, the Lender Parties as of the date hereof have agreed,
to amend the Temporary Limited Waiver to extend the Temporary Limited Waiver
Period. NOW, THEREFORE, in consideration of the foregoing, the terms, covenants
and conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows: SECTION 1. Definitions. Unless otherwise defined in this
Agreement, capitalized terms used herein shall have the meanings ascribed to
them in the Temporary Limited Wavier or the Credit Agreement, as applicable. All
references to herein, hereto and words of similar import mean this Agreement.
SECTION 2. Amendment. Each Loan Party and the Lender Parties hereby agree,
effective as of the date hereof, that the Temporary Limited Waiver is amended
by: (a) amending and restating clause (e) of Section 3 thereof in its entirety
to read as follows:



--------------------------------------------------------------------------------



 
[exhibit101basicfirstamen002.jpg]
2 “(e) As used herein, the term “Temporary Limited Waiver Period” shall mean the
period beginning on the Effective Date and ending on the earliest to occur of
(the occurrence of an event described in clause (i), (ii), (iii) or (iv) below,
a “Termination Event”): (i) the occurrence or existence of any Event of Default
(other than the Specified Events of Default), (ii) notice from the Agent or the
Required Lenders of the occurrence or existence of any Temporary Limited Waiver
Default (as defined below), (iii) the later of (A) October 16, 2016 or (B) such
later date as the Required Lenders and the Borrower may agree in their
respective sole discretion or (iv) as of any date the unrestricted cash balances
and Cash Equivalents of the Borrower and its consolidated Subsidiaries is less
than (x) at any time on or prior to October 3, 2016, $20,000,000, (y) at any
time after October 3, 2016 and prior to the execution of a restructuring support
agreement by and among the parties hereto (the “RSA”) in connection with the
commencement of an Insolvency Proceeding involving the Borrower and its
affiliates, $10,000,000 plus an amount to be determined in good faith and by
mutual agreement of the Borrower and the Lenders on or prior to October 3, 2016
representing the professional fees and other fees and costs due or expected to
be due in connection with the RSA and (z) upon execution of the RSA and anytime
thereafter, $10,000,000 plus the excess, if any, of (A) the amount agreed
pursuant to clause (y) above minus (B) the amount of such fees and costs
actually paid in connection with the RSA.” and (b) amending clause (f) of
Section 3 thereof as follows: (i) deleting the word “and” at the end of clause
(viii) thereof; (ii) replacing the period at the end of clause (ix) thereof with
“; and”; and (iii) inserting immediately after clause (ix) thereof the following
clause (x): “(x) (A) the termination of the RSA for any reason or (B) any
amendment or modification thereto that is adverse to the interests of any Lender
Party without the prior written consent of the Required Lenders.” SECTION 3. No
Other Amendments; Reservation of Rights; No Waiver. Except as expressly modified
hereby, all terms, conditions, covenants, representations and warranties
contained in the Temporary Limited Wavier shall remain in full force and effect.
SECTION 4. Governing Law; Consent to Jurisdiction and Venue. This Agreement and
the transactions contemplated hereby, and all disputes between the parties under
or relating to this Agreement or the facts and circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction. Section 10.14 of
the Credit Agreement is incorporated herein, mutatis mutandis, as if a part
hereof. SECTION 5. Construction. Section 1.02 of the Credit Agreement is
incorporated herein, mutatis mutandis, as if a part hereof.



--------------------------------------------------------------------------------



 
[exhibit101basicfirstamen003.jpg]
3 SECTION 6. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. SECTION 7. Severability. Section 10.12 of the Credit Agreement
is incorporated herein, mutatis mutandis, as if a part hereof. SECTION 8.
Section Headings. Section headings in this Agreement are included herein for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement. SECTION 9. Waiver of Jury Trials. Section 10.15 of the Credit
Agreement is incorporated herein, mutatis mutandis, as if a part hereof. SECTION
10. Final Agreement, Etc. Section 10.21 of the Credit Agreement is incorporated
herein, mutatis mutandis, as if a part hereof. [Signature pages to follow]



--------------------------------------------------------------------------------



 
[exhibit101basicfirstamen004.jpg]
SIGNATURE PAGE TO FIRST AMENDMENT TO TEMPORARY LIMITED WAIVER AND CONSENT IN
WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first written above. BASIC ENERGY SERVICES, INC. By: /s/Alan Krenek
Name: Alan Krenek Title: Senior Vice President, Chief Financial Officer,
Treasurer and Secretary



--------------------------------------------------------------------------------



 
[exhibit101basicfirstamen005.jpg]
SIGNATURE PAGE TO FIRST AMENDMENT TO TEMPORARY LIMITED WAIVER AND CONSENT
GUARANTORS: ACID SERVICES, LLC ADMIRAL WELL SERVICE, INC. BASIC ENERGY SERVICES
GP, LLC BASIC ESA, INC. BASIC MARINE SERVICES, INC. CHAPARRAL SERVICE, INC.
FIRST ENERGY SERVICES COMPANY GLOBE WELL SERVICE, INC. JETSTAR ENERGY SERVICES,
INC. JETSTAR HOLDINGS, INC. JS ACQUISITION LLC LEBUS OIL FIELD SERVICE CO.
MAVERICK COIL TUBING SERVICES, LLC MAVERICK SOLUTIONS, LLC MAVERICK STIMULATION
COMPANY, LLC MAVERICK THRU-TUBING SERVICES, LLC MCM HOLDINGS, LLC MSM LEASING,
LLC PERMIAN PLAZA, LLC PLATINUM PRESSURE SERVICES, INC. SCH DISPOSAL, L.L.C.
SLEDGE DRILLING CORP. TAYLOR INDUSTRIES, LLC THE MAVERICK COMPANIES, LLC XTERRA
FISHING & RENTAL TOOLS CO. By: /s/Alan Krenek Name: Alan Krenek Title: Senior
Vice President, Chief Financial Officer, Treasurer and Secretary



--------------------------------------------------------------------------------



 
[exhibit101basicfirstamen006.jpg]
SIGNATURE PAGE TO FIRST AMENDMENT TO TEMPORARY LIMITED WAIVER AND CONSENT BASIC
ENERGY SERVICES, L.P. By: Basic Energy Services GP, LLC, its sole general
partner By: Basic Energy Services, Inc., its sole member By: /s/Alan Krenek
Name: Alan Krenek Title: Senior Vice President, Chief Financial Officer,
Treasurer and Secretary



--------------------------------------------------------------------------------



 